Citation Nr: 1139706	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  11-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a valid, irrevocable election of Post-9/11 GI Bill (Chapter 33) education benefits was made.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty with the United States Marines from October 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted entitlement to 8 months and 5 days of education benefits under the Post-9/11 GI Bill, also referred to as Chapter 33 education benefits.

The Veteran testified at a May 2011 hearing before the undersigned, held at the RO; a transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of such.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Generally, Veterans are eligible for a total of 36 months of education benefits under Chapter 30 or Chapter 33; a Veteran who has exhausted his entitlement under Chapter 30, however, may obtain an additional 12 months of entitlement under Chapter 33 once basic eligibility is established.  If Chapter 30 benefits have not been exhausted, or used at all, the Veteran must irrevocably elect Chapter 33 benefits, and is limited to 36 months of total entitlement.  38 C.F.R. §§ 21.4020, 21.7072, 21.9520, 21.9550.

In order to irrevocably elect Chapter 33 benefits, regulations require that the Veteran make an informed declaration of his intent by filling out a VA Form 22-1990, filing a transfer of entitlement designation with the Department of Defense, or by submitting written correspondence including : 1) identification information, 2) a statement of election, 3) the effective date of the election, and 4) acknowledgment that the election is irrevocable.  38 C.F.R. § 21.9520(c)(2).

The Veteran here filed VA Form 22-1990's online through the VONAPP program; the first elected Chapter 33 benefits, and the second attempted to rescind that election.  The RO has not included copies of either submission.  The Veteran has printed and submitted copies of both.  On neither form is reflected any information that the election was irrevocable.

The hard copy form instructions very clearly inform the Veteran of the nature of the election, in Item 9F.  Bold faced, capitalized, italicized print is used.  Any Veteran signing this form would be adequately notified of the effect of the election.  In the present case, however, the Veteran used an electronic form, and the RO has supplied no way for the Board to determine that the Veteran was in fact informed of the irrevocable nature of the election.  A search of the VA's VONAPP website provides no access to the actual form or instructions he used, but there are numerous warnings that the VONAPP forms differ from the hard copy versions.

Absent an actual showing of the content of any warning to the Veteran that his election was irrevocable, the Board is unwilling to assume his informed decision.  Remand is required to obtain a copy of the VONAPP instructions for the Form 21-1990, in order to determine exactly what eh Veteran was made aware of at the time he filled out his form.  The regulations make clear that informed election is paramount.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Associate with the claims file hard copies of the Veteran's November 3, 2010 VA Form 22-1990 VONAPP application, to include copies of any and all instructions provided with that form.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



